PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Doc Code: TRACK1.GRANT
		
Decision Granting Request for 
Prioritized Examination 
(Track I or After RCE)
Application No.:  17/206,588

The petition, filed 28 May 2021, requesting reconsideration and acceptance of Prioritized Examination Under Track 1, is GRANTED.  The application file record has been corrected not to include one or more multiple dependent claims and no more than thirty total claims.

THE REQUEST FILED            19 March 2021                 IS GRANTED.

The above-identified application has met the requirements for prioritized examination 
  for an original nonprovisional application (Track I).
  for an 1application undergoing continued examination (RCE).

The above-identified application will undergo prioritized examination.  The application will be accorded special status throughout its entire course of prosecution until one of the following occurs:  
 
filing a petition for extension of time to extend the time period for filing a reply; 
filing an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim;
filing a request for continued examination;
filing a notice of appeal; 
filing a request for suspension of action;
mailing of a notice of allowance; 
mailing of a final Office action; 
completion of examination as defined in 37 CFR 41.102; or
abandonment of the application.

       Telephone inquiries with regard to this decision should be directed to Cheryl Gibson-Baylor at 
       (571) 272-3213.


    Cheryl Gibson-Baylor
        /Cheryl Gibson-Baylor/                                                          Petitions Paralegal Specialist
        [Signature]                                                                             (Title)


U.S. Patent and Trademark Office
PTO-2298 (Rev. 02-2012)